Bartlev, C. J.
1. When a man leaves his home or usual place of residence, and goes to parts unknown, and is not heard of or known to be living for the period of seven years, the legal presumption arises that he is dead.
2. Bower is provided for by statute in Ohio, and is *only allowed to the widow who was the wife of the person dying, at. the-time of his. death.
3. A woman who has obtained a divorce a vinculo matrimonii for the fault of her husband, under the statute of 1824, and afterward married another man, is not, after the death of the person who was her first husband, entitled to dower in his real estate.
4. In such case the dower is not lost by way of forfeiture; but a woman divorced a vinculo matrimonii from her first husband, and by subsequent marriage the wife of another man, at the time of the-death of the person who had been her first husband, is not the widow of the latter within the terms of the statute relating to dower..

Petition dismissed.

5. cott and Sutliee, JJ., concurred.